Citation Nr: 0904567	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  07-31 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION


The veteran served on active duty from September 1952 to July 
1956.  He also served in the National Guard from May 1950 to 
October 1950.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2006 and October 2006 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, which 
denied service connection for PTSD.

In December 2008, the veteran testified at a hearing at the 
RO before the undersigned.  A transcript of the proceeding is 
of record.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  There is no credible supporting evidence of the claimed 
in-service stressors.


CONCLUSION OF LAW

PTSD was not incurred due to active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

Section 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23353 (Apr. 30, 2008) (effective for claims pending on 
or after May 30, 2008).

The veteran was sent a VCAA notice letter in June 2006.  The 
letter provided him with notice of the evidence necessary to 
substantiate his claim, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, 
the content of the letter provided satisfactory VCAA notice 
in accordance with § 5103(a) as specified in Pelegrini II.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The veteran has established his status as a veteran.  He 
received notice as to the notice elements outlined in 
Pelegrini and the second, third, fourth, and fifth elements 
outlined in Dingess, via the June 2006 letter.  


Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including some of his service treatment records as well as VA 
treatment records.  The Board acknowledges that the veteran 
was not afforded a VA examination for his PTSD.  The Board 
has determined that VA has no obligation to provide such an 
examination in this case because the evidence currently of 
record is sufficient to decide this claim and there is no 
reasonable possibility that such an examination would result 
in evidence to substantiate the claim.  In this regard, the 
Board notes that the veteran's outpatient treatment records 
show a diagnosis for PTSD.  The veteran's claim for service 
connection for PTSD is being denied because the veteran's 
stressors could not be verified.

Most of the veteran's service treatment records are missing 
and presumed to have been destroyed in the fire at the 
National Personnel Records Center (NPRC) in 1973.

Destruction of service treatment records creates a heightened 
duty on the part of VA to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision.  Cromer v. Nicholson, 
19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  VA is also obligated to search alternate sources of 
records. Washington v. Nicholson, 19 Vet. App. 362 (2005).

On two occasions the RO asked the veteran to submit records 
in his possession and to complete forms from the National 
Archives needed to reconstruct his records or search 
alternate sources.  It does not appear that the forms were 
returned.  The RO did obtain service personnel records.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 
488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted."

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis in accordance with 38 
C.F.R. § 4.125(a) (the diagnosis must conform to THE DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV)), 
credible supporting evidence that the claimed in-service 
stressors actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressors.  38 C.F.R. § 3.304(f); see also 
Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997).

If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided his testimony is 
found to be "satisfactory," i.e., credible, and "consistent 
with the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2007); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain credible supporting evidence of the stressor.  
38 C.F.R. § 3.304(f); see Zarycki, 6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 
Vet. App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  Credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
Corroboration does not require, however, "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process."  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).  

Analysis

The Veteran contends that he developed PTSD due to two 
stressors during his military service.  First, he reports 
that while driving to another city in Korea, he believes that 
he may have injured civilians, as he attempted to drive 
through a crowd of civilians that swarmed his truck.  Second, 
he reports that while traveling from Pusan to Taigue, he 
witnessed a fellow soldier shoot a sniper down from the tree 
where the sniper was hiding.  

PTSD was diagnosed at a VA medical center in April 2006.  The 
diagnosis was based on the two stressors noted above.  He 
reported that the sniper had been firing on him.  At his 
hearing the veteran testified only that the sniper had been 
spotted and that another soldier shot the sniper.

The veteran is considered competent to report these events, 
and if accepted, the particular stressor of being shot at 
would show that he participated in combat.  Sizemore v. 
Principi, 18 Vet App 264 (2004).

The veteran's Form DD 214 shows that he was a vehicle driver 
during service.  The records show no combat decorations.  

While the veteran is competent to report participation in 
combat, his reports must be weighed against the service 
department records, and his statements to the contrary.  The 
service department has been unable to provide supporting 
evidence of the stressors.  The veteran's varying 
descriptions of the sniper incident weigh against a finding 
that he was fired upon.

The incident in which he reports possibly running over 
civilians, was not combat related and there is no credible 
supporting evidence of this event.  His testimony alone is, 
therefore, not sufficient to establish the incurrence the 
claimed stressors.  Rather, there must be service records or 
other credible supporting evidence to corroborate his 
testimony.  Zarycki v. Brown, 6 Vet. App. 91 (1993); Doran v. 
Brown, 6 Vet. App. 283 (1994).  While he submitted a 
statement by his wife, his wife was not a witness to the 
stressors the veteran reports, and therefore can not 
corroborated them.  

The RO attempted to verify the veteran's stressor, in 
particular, the stressor about harming civilians with his 
truck.  U.S. Army & Joint Services Records Research Center 
(JSRRC) researched the National Archives and Records 
Administration located in College Park, Maryland and was 
unable to locate combat unit records for the 296th 
Transportation Battalion or the 2nd Logistical Command for 
the 1953 time period.  JSRRC concluded that the records did 
not make reference to the veteran striking civilians with his 
vehicle.  The RO found that the veteran did not provide 
enough details of the sniper incident to be able to forward 
it to JSRRC for verification.   

In short, none of the stressors identified by the veteran 
have been supported by credible evidence.

While, the Board is mindful that the veteran has been 
diagnosed with PTSD by various VA physicians, credible 
supporting evidence is still needed to establish service 
connection.  Wood v. Derwinski, 1 Vet. App.  190, 192 (1991), 
reconsidered, 1 Vet. App. 406 (1991); Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993) (a medical opinion that is based on the 
appellant's recitation of service history, and not his 
documented history, is not probative).  The Court has also 
held that a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  As there 
is no diagnosis of PTSD based upon a verified stressor, 
entitlement to service connection for PTSD is not warranted.

The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, where there is a lack of a 
verified in-service stressor, the preponderance of the 
evidence is against the claim.  Thus, the benefit-of-the-
doubt doctrine is not applicable in this appeal.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-
57 (1990). 


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


